Citation Nr: 1231402	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  03-25 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for residuals of a back injury to exclude rheumatoid arthritis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel

INTRODUCTION

The Veteran had active duty service from March 1964 to November 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2001 rating decision issued by the Cleveland, Ohio Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, denied the Veteran's claim for service connection for residuals of a back injury.

A review of the Virtual VA paperless claims processing system does not reveal any documents pertinent to the instant appeal.

The Veteran testified before a Decision Review Officer (DRO) at a February 2004 hearing.  A hearing transcript has been associated with the claims file.

The Board denied the instant claim in an August 2005 decision.  The Veteran subsequently appealed this decision to the Court of Appeals for Veterans Claims (CAVC).  In an April 2008 Memorandum Decision and Order, the CAVC vacated the Board's August 2005 decision and remanded the matter to the Board.

The instant matter was remanded by the Board in October 2008 and February 2010.

The Veteran testified before the undersigned at a March 2011 RO (Travel Board) hearing.  A hearing transcript has been associated with the claims file.

The instant matter was again remanded by the Board in May 2011.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.





REMAND

Unfortunately, this matter must again be remanded for additional development.

In May 2011, the Board remanded the instant matter to allow a VA orthopedic examination to be conducted to determine whether the Veteran's claimed lumbar spine disability was related to his service.  The examiner was to specifically discuss whether the Veteran's treatment in 1965 for lower back pain with a private chiropractor was an initial manifestation of his nonservice connected rheumatoid arthritis or the manifestation of some other lumbar spine disorder as well as distinguish which symptomology was related to the Veteran's claimed lumbar spine disability and which was associated with his rheumatoid arthritis.  The examiner was also asked to provide an etiological opinion for any symptomology that was not associated with rheumatoid arthritis.

Such a VA examination was conducted in October 2011.  Although the examiner did provide an etiological opinion as to the Veteran's lumbar spine disability, the examiner did not distinguish symptomology associated with the Veteran's lumbar spine disability and his nonservice connected rheumatoid arthritis.  The examiner also did not discuss whether the Veteran's treatment in 1965 for lower back pain with a private chiropractor was an initial manifestation of his rheumatoid arthritis or other lumbar spine disability.  The Board also notes the Veteran's representative's November 2011 argument that this October 2011 examination was inadequate.

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall, the Court held that "where ... the remand orders of the Board . . . are not complied with, the Board itself errs in failing to insure compliance."  Id.  In light of the deficiencies detailed above, this matter must be remanded to ensure compliance with the Board's previous remand. 



Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain an addendum to the October 2011 VA examination, if possible, or afford the Veteran a new examination to determine the nature and etiology of his claimed lumbar spine disability.  The claims file and a copy of this remand should be made available to and reviewed by the examiner prior to the examination and the examiner should acknowledge such a review in the examination report.  All indicated studies should be performed and all findings reported in detail.

The examiner is asked to furnish an opinion with respect to the following questions:

(a)  It is more likely, less likely or at least as likely as not (50 percent or greater probability) that the Veteran's treatment in 1965 for lower back pain with a private chiropractor was an initial manifestation of his nonservice connected rheumatoid arthritis or the manifestation of the claimed lumbar spine disability?

(b)  The examiner should specifically distinguish which symptomology of the Veteran's lumbar spine is associated with the Veteran's rheumatoid arthritis and which symptoms would not be the result of that disease process.  The examiner should specifically address the private treatment and VA treatment records which demonstrate lumbar scoliosis, degenerative disc disease and probable disc protrusions, a chronic lumbosacral strain, as well as the Veteran's past medical history of rheumatoid arthritis and psoriatic arthritis.  

The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles. 

If the examiner is unable to render the requested opinion(s) without resorting to speculation, he or she must so state.  However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion. 

2.  The RO/AMC should review the examination report(s) to insure that it (they) contain all findings and opinions requested in the remand.

3.  If any benefit sought on appeal remains denied, the RO/AMC should issue a supplemental statement of the case, before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United 


States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


